Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 6/29/2022, wherein claims 1-6 are pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a gaze correcting part provided in a center of the face plate part, formed with a rectangular column…the gaze correcting part having, in the rectangular column, mutually different colors on a facing surface configured to face the wearer, a right side surface located to the right of the facing surface and a left side surface located to the left of the facing surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The gaze correcting part does not appear to be formed as a rectangular column having the different colors on different surfaces of the rectangular column because 14 appears to have sloped top and bottom edges in addition to a cutout which makes 14 not rectangular. 14 as shown in the figs. could be considered a polygonal column.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claim 5, “facing the wearer” should be changed to “configured to face the wearer” to avoid potential 101 issues.  Appropriate correction is required.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, it is unclear how the gaze correcting part includes a step-like cut part on a corner part on a side of the facing surface facing the wearer when claim 1 from which claim 5 depends requires the gaze correcting part to be formed with a rectangular column. It seems that the gaze correcting part would no longer be in the form of a rectangular column if there is a step-like piece cut out. If the applicant claims the column being polygonal rather than rectangular in claim 1, this rejection would be overcome.
Regarding claim 5, it is unclear how much like a step the “step-like cut part” needs to be in order to be considered “step-like”. The examiner suggests claiming “a step cut part” instead to overcome this rejection.
Regarding claim 6, it is unclear how a bottom surface of a lower part of the gaze correcting part is inclined toward the facing surface when claim 1 from which claim 5 depends requires the gaze correcting part to be formed with a rectangular column. It seems that the gaze correcting part would no longer be in the form of a rectangular column if the bottom surface is inclined. If the applicant claims the column being polygonal rather than rectangular in claim 1, this rejection would be overcome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szanto et al. (U.S. 20180001182) in view of McCausland (U.S. Patent No. 5765223) in view of Mathog (U.S. 20030114256).
	Regarding claim 1, Szanto teaches a goggle (fig. 3, 400), comprising: a lens body (410, shown in fig. 4 as one continuous lens); a lens body supporting part (frame, fig. 3) configured to support the lens body (fig. 3); and a gaze correcting part (100,150), formed with a substantially rectangular column (100)(fig. 3)and enabling correction of a gaze of the wearer (via colored LEDs 110A,110B and 100 separating the left side of the lens from the right side of the lens); the gaze correcting part having, in the rectangular column, a facing surface (portion of inner surface of case 105, para. 25, centrally located between 110A,110B) configured to face  the wearer (would face the wearer, fig. 3), and mutually different colors on a right side surface (110B) located to the right of the facing surface (right side according to the wearer of the goggles) and a left side surface (110A)located to the left of the facing surface (left side according to the wearer of the goggles) (paras. 40,45) and dividing a field of view of the wearer into a right field of view and a left field of view (fig. 3); but fails to teach a face plate part positioned on a peripheral edge part behind the lens body supporting part, having flexibility and capable of coming into contact with a face of a wearer, the gaze correcting part provided in a center of the face plate part, the facing surface being a different color than the right and left side surfaces, the substantially rectangular column being rectangular.
	McCausland teaches a shield for covering a wearer’s eyes (10) having a lens body supporting part (18) and a face plate part (12) positioned on a peripheral edge part behind the lens body supporting part (fig. 4), having flexibility and capable of coming into contact with a face of a wearer (col. 4, lines 4-14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a face plate part positioned on a peripheral edge part behind the lens body supporting part of Szanto, having flexibility and capable of coming into contact with a face of a wearer in view of McCausland in order to provide a snug fit around the forehead of a wearer (col. 4, lines 4-14 of McCausland). The gaze correcting part of the combined reference would be provided in a center of the face plate part because 100,150 is centered and 150 wraps around to the interior of the goggles (para. 24, fig. 3).
	The Szanto/McCausland combined reference fails to teach the facing surface being a different color than the right and left side surfaces, the substantially rectangular column being rectangular.
	Mathog teaches a device that can be attached to athletic equipment/ carried by athletes for conveying information to athletes (para. 27, abstract) having an exterior surface/ casing and two different colors of LEDs, wherein the exterior surface/casing is a contrasting color to the LEDs (para. 15).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the casing of the Szanto/McCausland combined reference out of a contrasting color to 110A,110B thereby resulting in the facing surface being a different color than the right and left side surfaces in view of Mathog in order for the LEDs 110A and 110B to stand out against the case to enhance recognition of the colored lights.
	The Szanto/McCausland/Mathog combined reference doesn’t specifically teach the substantially rectangular column being rectangular due to the curved corners.
	Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the substantially rectangular column be rectangular because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47 (MPEP 2144.04). The examiner notes that the applicant’s spec does not limit the shape of the gaze correcting part/ provide criticality for it being rectangular (para. 22).
	Regarding claim 2, the Szanto/McCausland/Mathog combined reference teaches the gaze correcting part (100,150) is attachably and detachably provided in a center of the face plate part (para. 24).
Regarding claim 3, the Szanto/McCausland/Mathog combined reference teaches the lens body is a left-and-right integrated lens body (410, shown in fig. 4 as one continuous lens).
Regarding claim 4, the Szanto/McCausland/Mathog combined reference teaches the gaze correcting part (100,150) has elasticity (para. 24).

Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Szanto, McCausland, and Mathog fail to teach the features of claims 5 and 6 and no prior art was found to suitably combine with these references to teach these features.


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732